

117 HR 170 IH: Analyzing Disaster Vulnerabilites and Applicable National Capabilities for Emergencies Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 170IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Spanberger (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security to establish national hazard preparation and response exercises, and for other purposes.1.Short titleThis Act may be cited as the Analyzing Disaster Vulnerabilites and Applicable National Capabilities for Emergencies Act or the ADVANCE Act.2.National hazard preparation and response exercises(a)RequirementNot later than 180 days after the date of the enactment of this Act and not less frequently than twice every year thereafter, the Secretary, in coordination with the Secretary of Energy, shall conduct an exercise to test the modeling, simulation, and analysis capabilities and their utility for emergency response of the United States with respect to significant natural disasters or public health emergencies impacting critical infrastructure. (b)Planning and preparationEach exercise under paragraph (1) shall be coordinated through NISAC and the National Laboratories. (c)Participants(1)Federal Government participantsThe following shall participate in each exercise under subsection (a):(A)Relevant interagency partners, as determined by the Secretary.(B)Senior leader representatives from sector-specific agencies, as determined by the Secretary.(2)State and local governmentsThe Secretary shall invite representatives from State and local governments to participate in the exercises under subsection (a) if the Secretary determines such participation to be appropriate.(d)ElementsEach exercise under subsection (a) shall include the following elements:(1)Testing the capability of NISAC to perform modeling, simulation, and analysis to inform the significant natural disaster and public health emergency response of the United States with respect to impact on critical infrastructure, including the outbreak of infectious diseases, extreme weather events, or the overlapping combination of such outbreak or such weather event.(2)Testing of the relevant policy, guidance, and doctrine. (3)Testing of the information-sharing needs and systems.(4)Testing the coordination between Federal, State, and local governments.(e)Report(1)In generalNot later than 60 days after the date on which each exercise under subsection (a) is conducted, the Secretary shall submit to the appropriate congressional committees a report on each such exercise.(2)Matters includedThe report required under paragraph (1) shall include information relating to the following:(A)A list of the entities participating in an exercise required under subsection (a).(B)An assessment of overall performance during such an exercise.(C)A description of lessons learned from such an exercise, including—(i)gaps and limitations that require improvement; and(ii)recommendations with respect to planned changes to training.3.Annual report to Congress relating to the impact of natural disasters or public health emergencies with respect to critical infrastructure(a)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to the appropriate congressional committees a report describing the impact of natural disasters and public health emergencies with respect to critical infrastructure. (b)Matters includedThe report required under paragraph (1) shall include information relating to the following:(1)An assessment of the most concerning threats to critical infrastructure from natural disasters or public health emergencies, including the severity and probability of a threat to each critical infrastructure from each type of natural disaster.(2)An assessment relating to short-term and long-term damage that may result to each critical infrastructure from each type of natural disaster or public health emergency.(3)A description of the modeling tools and human capacity of NISAC to be utilized to inform emergency preparedness, and any changes to such tools and capacity since the previous report. (4)An assessment of modeling tools that may best inform the Federal Government with respect to cascading effects on infrastructure, transportation, public health, and the economy. (5)Recommendations of modeling, simulation, and training opportunities that may require further investment and maturation with respect to additional consultation and analysis, including—(A)DHS-CISA-NRMC and peer review;(B)interagency consultation, as appropriate;(C)cost-effectiveness; and(D)consideration of the tools that can best inform the United States government understanding of cascading effects on infrastructure, transportation, the economy, and public health.4.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security, the Committee on Energy and Commerce, the Committee on Science, Space, and Technology, and the Committee on Transportation and Infrastructure of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs, the Committee on Energy and Natural Resources, the Committee on Commerce, Science, and Transportation, and the Committee on Environment and Public Works of the Senate.(2)CISAThe term CISA means the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security.(3)Critical Infrastructure The term critical infrastructure has the meaning given that term in section 5195c(e) of title 42, United States Code.(4)DHSThe term DHS means the Department of Homeland Security.(5)National laboratoriesThe term National Laboratories means the United States Department of Energy National Laboratories and Technology Centers. (6)NISACThe term NISAC means the National Infrastructure Simulation and Analysis Center. (7)NRMCThe term NRMC means the National Risk Management Center of the Cybersecurity and Infrastructure Security Agency. (8)SecretaryThe term Secretary means the Secretary of Homeland Security.(9)Sector-specific agencyThe term sector-specific agency has the meaning given the term Sector-Specific Agency in section 2201 of the Homeland Security Act of 2002 (6 U.S.C. 651).(10)StateThe term State has the meaning given the term in section 311 of title 5, United States Code.